Citation Nr: 0616834	
Decision Date: 06/08/06    Archive Date: 06/26/06

DOCKET NO.  02-20 165A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to a certificate of eligibility for assistance in 
acquiring an automobile or other conveyance with adaptive 
equipment, or for adaptive equipment only.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran had active service from August 1972 to September 
1974.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of June 2002 by the 
Department of Veterans Affairs (VA) Buffalo, New York, 
regional office (RO).   


FINDINGS OF FACT

1.  The veteran's service-connected disabilities are a 
chronic low back strain, rated as 40 percent disabling; 
residuals of a right knee injury with loss of full extension, 
rated as 30 percent disabling; residuals of right quadriceps 
atrophy, rated as 30 percent disabling; and a tender scar of 
the right knee, rated as 10 percent disabling.

2.  The veteran's service-connected disabilities have not 
resulted in loss or permanent loss of use of one or both 
feet; loss or permanent loss of use of one or both hands; 
permanent impairment of vision of both eyes with central 
visual acuity of 20/200 or less in the better eye, with 
corrective glasses, or a field defect in which the peripheral 
field has contracted to such an extent that the widest 
diameter of visual field subtends an angular distance no 
greater than 20° in the better eye.  

3.  The service-connected disorders also have not resulted in 
ankylosis of one or both knees or one or both hips.


CONCLUSION OF LAW

The criteria for entitlement to a certificate of eligibility 
for assistance in acquiring an automobile or other conveyance 
with adaptive equipment, or for adaptive equipment only, are 
not met.  38 C.F.R. §§ 3.808, 4.14, 17.156 (2005).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that each of the four content 
requirements of notice under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) has been fully satisfied.  The appellant 
was provided adequate notice as to the evidence needed to 
substantiate his claim.  The communications, such as letters 
from the RO dated in July 2003, January 2004 and February 
2005 provided the appellant with an explanation of the type 
of evidence necessary to substantiate his claim, as well as an 
explanation of what evidence was to be provided by him and 
what evidence the VA would attempt to obtain on his behalf.  
The February 2005 letter specifically told the appellant to 
submit any evidence in his possession.  The VA has no 
outstanding duty to inform the appellant that any additional 
information or evidence is needed.

The veteran's initial duty-to-assist letter was not provided 
prior to the adjudication of his claim.  However, he was 
later given the notice letters and was given an ample 
opportunity to respond.  He has not claimed any prejudice as 
a result of the timing of the letters.  Therefore, to decide 
the appeal would not be prejudicial error.  

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue on appeal has been 
obtained.  The record includes the veteran's recent treatment 
records.  He has been afforded a VA examination.  He has 
declined an opportunity to have a hearing.  For the foregoing 
reasons, the Board concludes that all reasonable efforts were 
made by the VA to obtain evidence necessary to substantiate 
the appellant's claim.  Therefore, no further assistance to 
the appellant with the development of evidence is required.  

The veteran contends that he is entitled to an automobile or 
other conveyance and adaptive equipment based on impairment 
due to his service-connected disabilities.  He asserts that 
he is unable to use his right leg to drive, and must rely on 
his left leg and foot to stop and accelerate his vehicle.  He 
also asserts that he uses a scooter and requires assistance 
in obtaining a vehicle which is large enough to carry the 
scooter.  

Claims such as this are governed by the following 
regulations:
§ 3.808   Automobiles or other conveyances; certification.
A certification of eligibility for financial assistance in 
the purchase of one automobile or other conveyance in an 
amount not exceeding the amount specified in 38 U.S.C. 3902 
(including all State, local, and other taxes where such are 
applicable and included in the purchase price) and of basic 
entitlement to necessary adaptive equipment will be made 
where the claimant meets the requirements of paragraphs (a), 
(b) and (c) of this section.
(a) Service. The claimant must have had active military, 
naval or air service.
(b) Disability. (1) One of the following must exist and be 
the result of injury or disease incurred or aggravated 
during active military, naval or air service; 
(i) Loss or permanent loss of use of one or both feet; 
(ii) Loss or permanent loss of use of one or both hands; 
(iii) Permanent impairment of vision of both eyes: Central 
visual acuity of 20/200 or less in the better eye, with 
corrective glasses, or central visual acuity of more than 
20/200 if there is a field defect in which the peripheral 
field has contracted to such an extent that the widest 
diameter of visual field subtends an angular distance no 
greater than 20° in the better eye. 
(iv) For adaptive equipment eligibility only, ankylosis of 
one or both knees or one or both hips.
(Authority: 38 U.S.C. 3902) 
(2) Veterans not serving on active duty must be entitled to 
compensation for the disability. As to any claimant the 
disability must be service connected in accordance with 
usual criteria. (See §§3.1 (m) and (n), 3.301-3.310.) 
(c) Claim for conveyance and certification for adaptive 
equipment. A specific application for financial assistance 
in purchasing a conveyance is required which must contain a 
certification by the claimant that the conveyance will be 
operated only by persons properly licensed. The application 
will also be considered as an application for the adaptive 
equipment to insure that the claimant will be able to 
operate the conveyance in a manner consistent with safety 
and to satisfy the applicable standards of licensure of the 
proper licensing authorities. Simultaneously with the 
certification provided pursuant to the introductory text of 
this section, a claimant for financial assistance in the 
purchase of an automobile will be furnished a certificate of 
eligibility for financial assistance in the purchase of such 
adaptive equipment as may be appropriate to the claimant's 
losses unless the need for such equipment is contraindicated 
by a physical or legal inability to operate the vehicle. 
There is no time limitation in which to apply. An 
application by a claimant on active duty will be deemed to 
have been filed with VA on the date it is shown to have been 
placed in the hands of military authority for transmittal.
(Authority: 38 U.S.C. 3902) 
(d) Additional eligibility criteria for adaptive equipment. 
Claimants for adaptive equipment must also satisfy the 
additional eligibility criteria of §§17.156, 17.157, and 
17.158 of this chapter.
(Authority: 38 U.S.C. 3902) 
(e) Definition. The term adaptive equipment, means 
generally, that equipment which must be part of or added to 
a conveyance manufactured for sale to the general public to 
make it safe for use by the claimant and to assist him or 
her in meeting the applicable standards of licensure of the 
proper licensing authority. 
(1) With regard to automobiles and similar vehicles the term 
includes a basic automatic transmission as to a claimant who 
has lost or lost the use of a limb. In addition, the term 
includes, but is not limited to, power steering, power 
brakes, power window lifts and power seats. The term also 
includes air-conditioning equipment when such equipment is 
necessary to the health and safety of the veteran and to the 
safety of others, and special equipment necessary to assist 
the eligible person into or out of the automobile or other 
conveyance, regardless of whether the automobile or other 
conveyance is to be operated by the eligible person or is to 
be operated for such person by another person; and any 
modification of the interior space of the automobile or 
other conveyance if needed because of the physical condition 
of such person in order for such person to enter or operate 
the vehicle. 
(2) With regard to automobiles and similar vehicles the term 
includes such items of equipment as the Chief Medical 
Director may, by directive, specify as ordinarily necessary 
for any of the classes of losses specified in paragraph (b) 
of this section and for any combination of such losses. Such 
specifications of equipment may include a limit on the 
financial assistance to be provided based on judgment and 
experience. 
(3) The term also includes other equipment which the Chief 
Medical Director or designee may deem necessary in an 
individual case. 

Loss of use of a foot will be held to exist when no effective 
function remains other than that which would be equally well 
served by an amputation stump at the site of election below 
knee with use of a suitable prosthetic appliance. The 
determination will be made on the basis of the actual 
remaining function, whether the acts of balance, propulsion, 
etc., could be accomplished equally well by an amputation 
stump prosthesis. 38 C.F.R. §§ 3.350(a)(2)(i), 4.63

§ 17.156   Eligibility for automobile adaptive equipment.
Automobile adaptive equipment may be authorized if the Under 
Secretary for Health or designee determines that such 
equipment is deemed necessary to insure that the eligible 
person will be able to operate the automobile or other 
conveyance in a manner consistent with such person's safety 
and so as to satisfy the applicable standards of licensure 
established by the State of such person's residency or other 
proper licensing authority. 
(a) Persons eligible for adaptive equipment are: 
(1) Veterans who are entitled to receive compensation for 
the loss or permanent loss of use of one or both feet; or 
the loss or permanent loss of use of one or both hands; or 
ankylosis of one or both knees, or one of both hips if the 
disability is the result of injury incurred or disease 
contracted in or aggravated by active military, naval or air 
service. 
(2) Members of the Armed Forces serving on active duty who 
are suffering from any disability described in paragraph 
(a)(1) of this section incurred or contracted during or 
aggravated by active military service are eligible to 
receive automobile adaptive equipment. 
(b) Payment or reimbursement of reasonable costs for the 
repair, replacement, or reinstallation of adaptive equipment 
deemed necessary for the operation of the automobile may be 
authorized by the Under Secretary for Health or designee.

The veteran has previously established service connection for 
a chronic low back strain, rated as 40 percent disabling; 
residuals of a right knee injury with loss of full extension, 
rated as 30 percent disabling; residuals of right quadriceps 
atrophy, rated as 30 percent disabling; and a tender scar of 
the right knee, rated as 10 percent disabling.  

The evidence pertaining to the veteran's service-connected 
disabilities includes a letter dated in October 2004 from Dr. 
Robert A. Dudzik, a chiropractor who stated that he had been 
caring for the veteran since 1992, and he suffered from 
chronic/permanent back condition which permanently 
incapacitates him.  When his back injury bothers him, he is 
forced to use an assistive device like a cane, walker or 
wheelchair.  He regularly used an orthopedic back brace.  The 
veteran's pain reportedly limited his ability to perform the 
usual tasks necessary to daily living.  Dr. Dudzik noted that 
any assistance the veteran could receive to make his daily 
routine easier would be highly recommended, and it would 
allow him to function more independently and prevent further 
complications.  

The evidence also includes numerous VA medical treatment 
records reflecting complaints pertaining to the service-
connected disabilities.  For example, a VA functional 
capacity evaluation conducted in November 2002 shows that the 
veteran performed a treadmill test for two minutes and 48 
seconds on a treadmill at .8 miles per hour and could not 
perform further secondary to pain at the knees and low back.  
In a stairs test, the patient performed a total of 11 steps 
with railing support and then could not go on due to pain in 
his right knee and low back.  

A VA medical treatment record dated in January 2005 reflects 
that the veteran came in with an exacerbation of low back and 
right knee pain.  He reported slipping on the ice recently.  
On examination, he ambulated independently, using a cane.  He 
did not have an ice gripper.  Motor power in the right and 
left lower extremities was 5/5.  Knee extension was 4+/5.  
Examination of the right knee revealed diffuse tenderness.  
Flexion was to 90 degrees, but beyond that was painful.  Hip 
flexion was also limited.  

Also of record are records obtained from the Social Security 
Administration which reflect that the veteran was granted 
disability benefits by that organization.

Finally, most pertinent is the report of a VA examination 
conducted in October 2004.  The examination report reflects 
that the examiner conducted a review of the claims file, the 
veteran's computerized VA treatment records, and some 
additional records brought in by the veteran.  The examiner 
noted that the veteran had a history of a right knee injury 
in service, with surgery three times.  He complained of 
having right knee and bone pain, weakness, stiffness, and 
episodes of giving way.  He also reported flare-ups in which 
he was primarily housebound.  He used a cane and also used a 
wheelchair and a scooter.  He had various types of knee 
braces.  He reported that he could walk 3 to 4 minutes 
maximum, and then used a wheelchair or scooter.  He did drive 
a car approximately two days a week, mostly for short 
distances.  He said that he felt very unsure of himself, and 
not confident in driving.  He denied having any motor vehicle 
accidents in the last five years.  He had not worked since 
1991 having received disability benefits for his multiple 
problems, and also because of his medication.  

On objective examination, the veteran was in a wheelchair and 
he had a cane.  He had difficulty picking up his knee.  He 
was able to get up from the wheelchair with some difficulty, 
and took three to four steps using his cane.  He was somewhat 
unsteady.  The right lower extremity had significant atrophy 
of the quadriceps.  There was extensive scarring over the 
medical aspect of the right knee.  There was no abnormality 
of temperature of the knee.  There was crepitance, but no 
significant swelling.  There was marked tenderness especially 
over the medical aspect of the knee.  The testing of right 
knee motion showed that active extension lacked 35 degrees.  
He was able to flex to 95 degrees with pain from 90 to 95.  
Passive range of motion lacked 30 degrees of extension.  
Passive flexion was to 105 degrees with pain from 90 to 105.  
On repetitive flexion, and extension, there was some 
weakness.  There was no abnormal stability.  

The assessment was (1) residuals of right knee surgery; (2) 
resultant traumatic arthritis of the right knee; and (3) post 
surgical changes, residuals of the right proximal tibia.  The 
examiner specifically noted that "There was no significant 
shortening of the extremities, no ankylosing of the knee."  
The VA examiner further stated that although the veteran had 
significant problems with his balance, propulsion, and 
ambulation because of his right knee condition, "it is this 
examiner's opinion that his balance, propulsion, and 
ambulation would not be equally well served by amputation 
and/or prosthesis."   

After reviewing all relevant evidence, the Board finds that 
the veteran's contention that his service-connected 
disabilities cause impairment which warrants benefits such as 
an automobile or adaptive equipment is not supported by the 
medical evidence.  The preponderance of the evidence reflects 
that the veteran's service-connected disabilities have not 
resulted in loss or permanent loss of use of one or both 
feet; loss or permanent loss of use of one or both hands; 
permanent impairment of vision of both eyes with central 
visual acuity of 20/200 or less in the better eye, with 
corrective glasses, or a field defect in which the peripheral 
field has contracted to such an extent that the widest 
diameter of visual field subtends an angular distance no 
greater than 20° in the better eye.  The Board finds that 
although there is substantial impairment of use of the right 
leg, the objective examination findings demonstrate that the 
veteran continues to retain some motion in the knee and 
strength in the leg.  The evidence does not demonstrate that 
the impairment is so severe that the veteran would be equally 
well served by an amputation stump with a prosthesis.  The 
only medical opinion on that point weighs against the claim.   
The disorders also have not resulted in ankylosis of one or 
both knees or one or both hips.  The medical evidence which 
is of record does not contain any indication that ankylosis 
has ever been diagnosed.  Accordingly, the Board concludes 
that the criteria for entitlement to an automobile or other 
conveyance and adaptive equipment, or for adaptive equipment 
only, are not met.


ORDER

Entitlement to a certificate of eligibility for assistance in 
acquiring an automobile or other conveyance with adaptive 
equipment, or for adaptive equipment only, is denied.



____________________________________________
J. E. DAY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


